Citation Nr: 1634121	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder other than schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran served on active duty from August 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for posttraumatic stress disorder (PTSD).

During the course of the appeal the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO accordingly recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and generalized anxiety disorder not otherwise specified (NOS), as reflected in the Statement of the Case issued in June 2008.

When the case was previously before the Board in July 2010, it was noted that service connection for schizophrenia had been denied in a rating decision issued in August 2006.  As such, the Board characterized the claim for schizophrenia as one of new and material evidence to reopen a previously-denied claim.  Since then, however, Courts have held that 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Review of the record reveals that the Veteran submitted evidence material to the claim for schizophrenia within one year of the August 2006 rating decision.  Accordingly, the August 2006 rating decision is not final and the Veteran's claim of service connection for schizophrenia will be reviewed on a de novo basis, as reflected on the title page of this decision.  

In May 2008, the Veteran testified before a Decision Review Officer at a local RO hearing.  He also testified before the undersigned Veterans Law Judge at a Travel Board hearing in December 2009.  Transcripts of both hearings are associated with the record.  

In October 2012, the Board denied the Veteran's claims of service connection for schizophrenia and an acquired psychiatric disorder other than schizophrenia.  The Veteran appealed that decision to the Court.  In May 2013, pursuant to a May 2013 Joint Motion for Remand, the Court issued an Order that vacated the Board's decision and remanded the claims to the Board for action consistent with the JMR, specifically, obtaining outstanding evidence.

After all necessary development was conducted, the Board issued an April 2014 decision that denied the Veteran's claims of service connection for schizophrenia and an acquired psychiatric disorder other than schizophrenia.  The Veteran appealed that decision to the Court, after which the Court issued a May 2015 Memorandum Decision that vacated the April 2014 decision and remanded the issues for further adjudication.  


FINDINGS OF FACT

1.  Competent, credible and probative evidence of record raises a reasonable doubt that the Veteran's schizophrenia was incurred in or is a result of his military service.

2.  The Veteran has not presented a verified or verifiable in-service stressor on which a diagnosis of PTSD can be based.

3.  The competent, probative evidence does not show that an anxiety disorder NOS or mood disorder NOS is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for schizophrenia are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A psychiatric disorder, including PTSD, anxiety disorder and/or mood disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Psychosis, including schizophrenia, is explicitly recognized as a chronic disorder under 38 C.F.R. § 3.309(a) and may be presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2015).  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  As the instant appeal was first certified to the Board in December 2008, the DSM-IV is applicable.

If the evidence shows that PTSD was diagnosed during service or if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), (2) (2015).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war or the victim of physical or sexual assault during service, so the provisions of 38 C.F.R. § 3.304(f)(4)-(5) are also not for consideration.

In regard to C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Schizophrenia

Review of the evidence reveals that the Veteran has been diagnosed with schizophrenia during the course of this appeal.  See e.g., VA treatment records dated February and May 2006; VA examination reports dated June 2008 and July 2011.  Accordingly, the first element of service connection - a current disability - is met.

With regard to the second element - service incurrence - the Board initially notes that the file includes a Formal Finding on the Unavailability of Service Records dated in April 2006, documenting that service treatment records (STRs) are not available despite diligent search by the RO, including requests to the National Personnel Records Center (NPRC).  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has asserted that his current psychiatric disability is related to the mental health problems and symptoms he manifested while serving aboard the U.S.S. Kitty Hawk, although at the time, the Navy believed he was having behavioral problems rather than mental health problems.  While the Veteran has reported that he did not receive psychiatric treatment during service, he has reported that he threatened to jump off ship and kill himself and that he also experienced auditory and visual hallucinations during service.  See January 2006 statement from the Veteran.  With respect to his hallucinations, the Veteran has reported that he heard voices aboard ship and that he saw dead people who commanded him to jump off ship.  See February 2006 statement from the Veteran; May 2006 VA treatment record; September 2013 opinion from Dr. W.J.A.  

As there are no STRs associated with the record, there is no medical evidence of record documenting complaints or treatment for hallucinations or any other mental health problems or symptoms during service.  Nevertheless, the Veteran is competent to report the symptoms he experienced during service.  Additionally, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, although the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

However, the Veteran has also reported that his first psychotic episode occurred 16 years after service, as reflected in the February 2006 VA treatment record.  In this regard, the Board notes that inconsistent statements, among other factors, may be considered in weighing credibility of a statement.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  However, the Board notes that, other than foregoing, the Veteran has reported that he initially experienced hallucinations during service.  

In support of his claim, the Veteran has also submitted lay statements from his brother and sisters who attest that the Veteran would call home during service and express that he was not feeling like himself, was having trouble sleeping, experiencing anxiety on the ship, and was paranoid about his wife who he learned was being unfaithful and was pregnant by another man, which was reportedly a major stressor for him and "destroyed" him.  The Veteran's siblings also attested that the Veteran was not the same when he returned from service, as he was tired, distressed, depressed and withdrawn, and that he did not immediately return home but, instead, lived on the streets of Philadelphia for one year before coming home.  See lay statements from A.M., I.V., and M.M. dated April 2006 and September 2015; see also September 2013 statement from Dr. W.A.  The lay statements are considered competent evidence, as they are based on their personal knowledge, as it comes to them through their senses.  See Layno, supra.  

Despite the lack of contemporaneous medical evidence documenting complaints or treatment for psychiatric symptoms during service, the lack of medical evidence documenting in-service complaints or treatment does not disprove that the reported symptoms did, in fact, occur.  As noted, the Veteran is competent to report the events that occurred in service and he has predominately reported having hallucinations during service.  He has also submitted additional lay statements attesting to his experiencing other psychiatric symptoms during service.  

Given the Veteran's fairly consistent report of experiencing hallucinations and other psychiatric symptoms during service, the other lay statements of record, and the lack of evidence disproving that the symptoms did, in fact, occur, and, after resolving reasonable doubt in favor of the Veteran, the Board finds that there is competent and credible evidence of psychiatric symptoms that occurred during service.  

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board notes that there are several medical opinions of record that purport to address whether the Veteran's schizophrenia was likely incurred or otherwise related to his military service.

In June 2008, a VA examiner diagnosed paranoid-type schizophrenia but opined that schizophrenia was not likely due to military service.  While the examiner noted that her diagnostic impression was based on review of the claims file and interview of the Veteran, she did not provide a rationale in support of her conclusion, thereby rendering her opinion inadequate.  

In July 2011, a different VA examiner diagnosed chronic schizophrenia but opined that the disability was not the result of active service because (1) there was no documentation of psychotic symptoms, or assessment or treatment for any psychiatric disorder, during active service and (2) medical records show that his first psychotic episode occurred approximately 16 years after service.  

While the July 2011 VA examination is considered competent medical evidence, this opinion is inadequate because the examiner based his conclusion on the lack of evidence documenting treatment for a psychiatric disorder during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  

The July 2011 VA examiner also based his conclusion on the Veteran's report that his first psychotic episode occurred 16 years after service; however, the Board again notes that the Veteran has, otherwise, consistently reported that his hallucinations and other symptoms initially occurred during service.  The Board also notes that, while the Veteran is competent to report that he was experiencing auditory hallucinations 16 years after service, as a layperson, he is not competent to report that those symptoms were manifestations of a psychotic episode, as that determination requires medical observation, knowledge, and expertise of psychiatric disabilities.  Notably, there is no medical evidence of record that confirms that the symptoms he was experiencing were, in fact, manifestations of a psychotic episode.  Therefore, because the rationale provided in support of the July 2011 VA opinion is inadequate, the opinion, too, is deemed inadequate.  

The Veteran has submitted a private medical opinion from Dr. W.J.A who interviewed him in September and December 2013, reviewed the record, and conducted a telephone interview with his sister, M.M.  Based on the foregoing, Dr. WJA opined that it is more likely than not that the Veteran met the criteria for schizophrenia in the Navy.  See reports from Dr. WJA received in September 2013 and October 2015.  

In her initial report, Dr. W.J.A. based her opinion on the Veteran's report of having auditory hallucinations in service and the Veteran's extensive unauthorized absences during service.  See September 2013 psychiatric evaluation from Dr. WJA.  In her addendum report, Dr. W.J.A. explained that the evidence of extensive unauthorized absences and other disciplinary infractions during service are consistent with the presence of a psychotic disorder, as she noted that social isolation is often apparent in individuals experiencing a psychotic break.  She also noted that the Veteran's substandard performance and inability to adapt to service is "highly consistent" with the onset of a psychotic disorder in terms of deficient coping skills, multiple instances of minor disciplinary infractions, and unauthorized absences indicative of social isolation.  In making this determination, Dr. WJA also noted that her findings were corroborated by the lay statements of record, including the reports that the Veteran was (1) destroyed by his wife's infidelity and pregnancy, (2) demonstrated changes when he called home during service, and (3) was different when he returned home.  

In evaluating the ultimate merit of this claim, the Board ascribes the most probative value on the opinions provided by Dr. W.J.A., as she considered and addressed the Veteran's competent and credible reports of experiencing psychiatric symptoms during service, as well as the other lay evidence of record, and based her opinion on the Veteran's clinical history, as well as on specialized clinical experience and knowledge.  As a result, this evidence is considered both competent and highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds the evidence raises a reasonable doubt as to whether the Veteran's schizophrenia was incurred during service.  

In light of the facts noted above - notably, the current diagnosis of schizophrenia, the competent and credible evidence of psychiatric symptoms that occurred during service, and the positive nexus opinion provided by Dr. W.J.A. - and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for schizophrenia are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

Acquired Psychiatric Disorder Other than Schizophrenia

In addition to schizophrenia, the Veteran has also been diagnosed with PTSD, anxiety disorder, not otherwise specified (NOS), and mood disorder, NOS.  See e.g., VA treatment records dated May 2006, January 2007, April 2008; June 2008 VA examination; September 2013 opinion from Dr. W.J.A.  

Both PTSD and anxiety disorder have been characterized by clinicians as being due to stressful events aboard the Kitty Hawk as reported by the Veteran.  See e.g., VA treatment records dated May 2006, October 2007, and April 2008; see also June 2008 VA examination report.  However, just because a physician or other health care professional accepted the Veteran's description of his active service experiences as credible and diagnosed him as suffering from PTSD as a result of those experiences does not mean the Board is required to grant service connection for PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The same principle is true for any psychiatric diagnosis, such as anxiety disorder or mood disorder that relies on an in-service stressor.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

After reviewing the record, the Board finds the Veteran has not presented a verified or verifiable in-service stressor on which a diagnosis of PTSD can be based.

In this case, the Veteran initially claimed stressors associated with serving as a medical corpsman who flew into landing zones in Vietnam, but he later retracted those stressors and admitted he had not served in combat (as, indeed, his service personnel records show no service in waters near Vietnam or other exposure to combat).  See November 2006 statement from the Veteran; December 2009 Board hearing transcript.  The Board accordingly finds the Veteran's stressors are not related to combat. 

The Veteran has reported other stressors, including being onboard the U.S.S. Kitty Hawk when an aircraft flown by John McCain crashed onto the deck of the ship and caused a fire that killed more than 400 people, after which he assisted in cleaning up bodies.  See statements from the Veteran dated December 2006 and May 2007.  He has also reported experiencing personal trauma associated with news of his wife's infidelity.  See June 2011 VA examination report; statements from the Veteran dated May 2007 and September 2008; see also September 2015 lay statement from M.M.

When the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. 91, 98.  

In this case, while the Veteran's service personnel records confirm that he served on the U.S.S. Kitty Hawk from December 1973 to August 1974 and the ship's history confirms a fire occurred on-board in December 1973 which resulted in the death and injury of several sailors, the Veteran's SPRs show he did not report for duty on the ship until four days after the fire and three days after a memorial service, by which time, the bodies had presumably been recovered.  Therefore, the Veteran's assertions regarding any trauma experienced as a result of the broiler room fire aboard the USS Kitty Hawk is deemed not credible.  As a result, any medical diagnoses based upon this stressor, including specifically the diagnoses of PTSD and the June 2008 VA opinion that the diagnosed anxiety disorder NOS was likely due to service due to the Veteran's reported nightmares of trauma aboard the Kitty Hawk, are not probative.  Indeed, an examination that relies on an inaccurate history is inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

As regards the Veteran's account of being informed of his wife's infidelity, the Veteran is certainly competent to report on an event that occurred during his period of service and his sister, M.M., has also asserted that the Veteran was destroyed by the discovery of his wife being unfaithful.  The July 2011 VA examiner also considered this event as credible but determined the Veteran had no psychiatric symptoms related to it.  Accordingly, the Board can find no indication that PTSD or anxiety disorder is related to the event.  

In light of the foregoing, the Board finds the preponderance of the evidence reflects that the diagnoses of PTSD and anxiety disorder are not related to his military service.  

As noted, in September 2013, Dr. W.J.A. determined that, in addition to schizophrenia, the Veteran had a comorbid mood disorder.  While she noted that the Veteran's mood-related symptoms could be separated from the symptoms of his psychotic disorder, i.e., schizophrenia, she found that the time frame of onset for his mood disorder was uncertain, as the mood-related symptoms appeared to be intermittent in nature.  In this regard, Dr. W.J.A. noted that the Veteran's symptoms did not appear to be present for a substantial portion of the total duration of his schizophrenia and that treatment records did not provide sufficient evidence that mood-related symptomatology was persistently apparent for him.  As a result, Dr. W.J.A. determined that the Veteran's mood disorder was not related to his period of active service.  Dr. W.J.A.'s opinion regarding the Veteran's mood disorder is based upon review of the record and supported by a complete rationale, and, thus, competent and probative medical evidence.  Moreover, there is no medical evidence or opinion of record that indicates the Veteran's mood disorder is related to service.  

Therefore, the preponderance of the evidence reflects that the diagnosis of mood disorder NOD is not related to his military service. 

Based on the evidence and analysis above, the Board finds the Veteran's diagnosed acquired psychiatric disorders, including PTSD, anxiety disorder, and mood disorder, NOS are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  The Board has carefully considered the benefit-of-the-doubt rule, but as the evidence preponderates against the claims this rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Service connection for schizophrenia is granted.  

Service connection for an acquired psychiatric disorder other than schizophrenia is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


